Citation Nr: 1138826	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on October 17, 2007 at St. John's Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 Department of Veterans Affairs (VA) Illiana Health Care System in Danville, Illinois.


FINDINGS OF FACT

1.  The Veteran is in receipt of nonservice-connected pension.  He does not have a service-connected disability.  

2.  The medical evidence shows that the Veteran was admitted to the emergency room of St. John's Hospital in Springfield, Illinois October 17, 2007 with complaints of diarrhea of three weeks in duration and symptoms of dizziness and light headedness for two days.

3.  The care in question is not shown to have been authorized before the Veteran was admitted on October 17, 2007.

4.  The treatment is not shown to have been emergent, i.e., it was not for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.

5.  The preponderance of the credible and probative evidence establishes that a VA or Federal medical facility was feasibly available for purposes of treatment, and an attempt to wait for such treatment would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on October 17, 2007 at St. John's Hospital have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

The Veteran was sent a letter in November 2007 which informed him of the enactment of the VCAA.  This letter notified the Veteran of the information necessary to substantiate his claim and afforded him the opportunity to present information and evidence in support of his claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim, as indicated below.

The Veteran is in receipt of nonservice-connected pension.  

The evidence of record includes VA treatment records dated in October 2007, prior to the Veteran's admission at St. Joseph's Hospital.  On October 15, an entry shows he phoned in to report that he was terribly sick with diarrhea, sweats and chills and he thought he was running a temperature.  He requested to see his physician and if there was anything he could take to stop the diarrhea.  His physician phoned back on October 15 and notified the Veteran that probable cause of the diarrhea was "C Diff" due to his having taken clindamycin.  He was instructed not to take Kaopectate or any other medication to stop the diarrhea as it may make him sicker.  He was advised to stay on a clear liquid diet and to come in to the clinic on the next day if he could.  Otherwise, he was to call and let the staff know how he was doing.  On October 16, the Veteran's physician again called and noted that the Veteran reported he was still having a lot of diarrhea.  The physician noted that Metronidazole would be sent and recheck was ordered in one week.  She warned the Veteran about not using any alcohol while taking the medication and counseled the Veteran to go to the emergency room if he was getting dehydrated.  On October 17, an entry shows that the Veteran or his spouse called at 11:14 a.m. and reported the Veteran was becoming dehydrated.  The caller agreed to take the Veteran to ER at the Veteran's expense, and that the ER could call the Danville transfer coordinator about transfer if admission was recommended.  

Treatment records from the emergency room at St. John's Hospital show the Veteran was triaged in the emergency room at 15:50 on Wednesday, October 17, 2007.  He reported diarrhea lasting three weeks and dizziness and light headedness for two days.  He was admitted and assigned a room at 17:40.  He was diagnosed with diarrhea.  Stool sample was positive for C. difficile toxin.  No other ova or parasites were found.  He was prescribed medication including intravenously and was discharged to home at 19:33 the same day, and he left by walking.  

Initially, the Board notes that the Veteran does not dispute that the private treatment was not "authorized" by the VA.  Rather, the Veteran claims the private treatment should be reimbursed because the dehydration constituted an emergency situation and his physician advised him to do so.  He further explained that the nearest VA Medical Center was over 90 miles away, and the Springfield VA outpatient clinic was only open Monday to Friday until 5:00 p.m. 

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility. See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

Based on the facts of this case, as well as the applicable laws and regulations, the Board finds the preponderance of the evidence is against payment or reimbursement for private medical care, whether reimbursed under § 1725 or § 1728.  

The Board observes that the Veteran treatment at St. John's Hospital was not for a service connected disability.  Accordingly, reimbursement under § 1728 is not warranted.  

Turning to whether reimbursement is warranted under § 1725, in a medical opinion proffered in March 2008, by a medical physician and Chief of Ambulatory Care it was determined that the care provided the Veteran on October 17, 2007 at St. John's Hospital was non-emergent, and that he could have been seen at the VA.  In November 2007 and March 2008 letters sent to the hospital and emergency services, copies of which were provided to the Veteran, VA Illiana Health Care System, Danville, Illinois, stated that reimbursement for non-VA emergency room care could be given only where VA facilities were not feasibly available.  In the present case, it was found that a prudent layperson would not have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.  As the treatment rendered the Veteran was non-emergent and VA facilities were feasibly available, reimbursement could not be authorized. 

The Veteran argues that the condition under which he sought emergency treatment to on October 17, 2007 did in fact constitute an emergency and that VA facilities were not in fact feasibly available.

In this case, the pertinent inquiry is whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 256, 264 (2009).  As noted above and for reasons explained below, the care the Veteran received on October 17, 2007 was determined to be non-emergent.

Records of treatment afforded the Veteran on October 17, 2007 show he presented with diarrhea of three weeks in duration, and of dizziness and light-headedness of two days in duration.  Physical examination found that the Veteran appeared mildly ill.  All other findings were normal.  Negative findings were found for all systems, including constitutional, gastrointestinal, and neurological systems.  He was diagnosed with diarrhea and admitted for observation.  Stool sample was obtained, and the Veteran was prescribed medication, including administration of intravenous solutions.  He was discharged to home the same evening.  Mode of discharge was walking.  

VA treatment records show the Veteran called two days prior to the emergency room visit and reported he was ill with diarrhea but could not drive because of it.  The physician phoned back and among other things, cautioned the Veteran to maintain fluid intake and to go to ER if he felt he was dehydrated.  On the day of admission, records show he or his spouse called and reported the Veteran still had diarrhea and was becoming dehydrated.  The notes indicate that the time of day was 11:14 a.m.  It was conveyed that the ER treatment would be at the Veteran's expense but that transfer could be requested if admission was recommended.  Private treatment records show the Veteran was triaged in ER at 15:50, or 3:50 p.m.  

It is noted that distance from the Veteran's home of record to St. John's Hospital is roughly equidistant to that from his home of record to the outpatient VA clinic in Springfield, Illinois-approximately 17 miles to the VA outpatient clinic in Springfield, Illinois, and 22 miles to St. John's.  The Veteran argues that the clinic is open only Monday to Friday until 5 p.m.  However, the Board observes that the date of treatment (October 17, 2007) was a Wednesday.  Moreover, the time of the call to the VA outpatient clinic reporting the Veteran's dehydration was at 11:14 a.m., and the Veteran was triaged at St. John's Hospital before 4 p.m.  Significantly, the entry shows that the caller was advised that any non-VA ER care would be at the Veteran's expense.

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Here, VA sought a medical opinion with regard to whether the circumstances constituted a medical emergency.  In an opinion in March 2008 a medical physician and Chief of Ambulatory Care opined that a medical emergency did not exist.  Moreover, it is clear from the timing of the call to VA outpatient service es at 11:14 a.m. reporting dehydration and the distances involved that a VA facility was in fact feasibly available.
 
The Veteran disagrees with this conclusion.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his dizziness, light headedness, diarrhea and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, no medical professional has indicated the Veteran's private medical treatment on October 17, 2007 was under emergent circumstances and indeed there is medical evidence to the contrary.  Moreover, VA facilities were feasibly available.  In summary, the private treatment at issue here did not pertain to emergent care.  

The Board has considered the Veteran's statements as well as his medical history at the time of the October 17, 2007 private treatment.  The Board has also considered the Veteran's statements as to his symptoms and state of mind at the time services were rendered.  However, after considering the totality of the circumstances, the Board finds that a prudent layperson would not consider the situation emergent.  Moreover, VA facilities were feasibly available.

While the Board is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Therefore, the Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received on October 17, 2007, under the provisions of 38 U.S.C.A. § 1725.  The appeal is, therefore, denied.


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during hospital treatment on October 17, 2007 at St. John's Hospital is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


